Citation Nr: 0302896	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  01-04 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disability to 
include an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's uncle


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from November 1976 to June 
1979.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a chronic acquired psychiatric 
disability to include an anxiety disorder.  In September 
2002, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

The veteran has submitted a claim of entitlement to service 
connection for a headache disorder separate and distinct from 
his claimed chronic acquired psychiatric disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


FINDINGS OF FACT

1.  In May 1999, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability to include an anxiety disorder.  The 
veteran and his accredited representative were informed in 
writing of the adverse decision and his appellate rights in 
June 1999.  

2.  The documentation submitted since the May 1999 RO 
decision is relevant and probative of the issue at hand.  

3.  The veteran's chronic anxiety disorder has been shown to 
have been initially manifested during active service.  




CONCLUSIONS OF LAW

1.  The May 1999 RO decision which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a chronic 
psychiatric disability to include an anxiety disorder is 
final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic acquired psychiatric disability has been presented.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2002).  

2.  A chronic anxiety disorder was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability to include an anxiety disorder, the 
Board observes that the VA has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  The veteran has been 
advised by the statement of the case of the evidence that 
would be necessary for him to substantiate his application.  
The veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  The hearing 
transcript is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




I.  Application to Reopen

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In 
reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2002) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


A.  Prior Final Decisions

Initially, the Board observes that a January 1997 Board 
decision denied service connection for an acquired 
psychiatric disorder secondary to the veteran's 
service-connected chronic allergic rhinitis.  The veteran has 
consistently and specifically averred that he was not 
pursuing that theory of entitlement in the instant appeal.  
Therefore, it will not be addressed below.  

In October 1998, the RO denied service connection for a 
chronic acquired psychiatric disability to include an anxiety 
disorder as the claimed disorder was not shown by the 
evidence of record.  The veteran and his accredited 
representative were informed in writing of the adverse 
decision and his appellate rights in October 1998.  

The evidence upon which the RO based its determination 
consisted of the veteran's service medical records; VA 
examination and clinical documentation; private clinical 
documentation; and written statements from the veteran.  The 
veteran's service medical records reflect that he complained 
of anxiety on several occasions and treating military medical 
personnel advanced impressions of an "anxiety state-probably 
obsessive-compulsive personality;" "anxiety-depression with 
migraine-tension headache complex;" and 
"anxiety/depression."  Clinical documentation from Jordan 
Iserman, M.D., dated in May and June 1998 relates that the 
veteran reported having been treated for anxiety during 
active service.  The veteran was diagnosed with a 
not otherwise specified anxiety disorder.  VA clinical 
documentation dated in 1998 states that the veteran was 
diagnosed with a not otherwise specified personality 
disorder.  

In October 1998, the veteran sought to reopen his claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability to include an anxiety disorder.  In 
December 1998, the RO denied service connection for chronic 
acquired psychiatric disability as the claimed disorder was 
not shown by the evidence of record.  In January 1999, the 
veteran and his accredited representative were informed in 
writing of the adverse decision.  In January 1999, the 
veteran submitted a notice of disagreement with the adverse 
decision.  In an undated written statement, the veteran 
withdrew his January 1999 notice of disagreement.  

The evidence upon which the RO formulated its December 1998 
rating decision consisted of photocopies of the veteran's 
service medical records and Dr. Iserman's treatment records 
and VA clinical documentation dated in 1998.  The VA 
treatment records reflected that the veteran was being 
treated for a not otherwise specified personality disorder.  

In February 1999, the veteran sought to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disability.  In May 1999, the RO determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disability to include an anxiety disorder as the 
additional evidence did not provide a nexus between the 
veteran's current psychiatric disability and his period of 
active service.  In June 1999, the RO informed the veteran 
and his accredited representative in writing of the adverse 
decision and his appellate rights.  

The additional documentation considered by the RO consisted 
of VA clinical documentation which noted the veteran's 
ongoing private psychiatric treatment.  The treatment records 
did not advance a specific psychiatric diagnosis.  


B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2002) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant and which, by itself or in 
connection with the evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the case.  38 C.F.R. § 
3.156(a) (2002).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the May 1999 RO decision which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a chronic acquired psychiatric 
disability to include an anxiety disorder consists of VA 
clinical documentation; a December 2001 psychiatric 
evaluation from Dr. Iserman; the transcript of the September 
2002 hearing before the undersigned Member of the Board; and 
written statements from the veteran.  The December 2001 
statement from Dr. Iserman conveys that the veteran was 
diagnosed with a not otherwise specified anxiety disorder 
which was initially manifested during his period of active 
service.  Dr. Iserman's evaluation tends to corroborate the 
veteran's claim and constitutes new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include an anxiety disorder.  


II.  Service Connection  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

As noted above, the veteran's service medical records 
indicate that military medical personnel advanced impressions 
of anxiety on several occasions.  A February 1978 treatment 
record states that the veteran complained of severe headaches 
and anxiety while on the job.  An impression of "anxiety 
state - probably obsessive-compulsive personality" was 
advanced.  A September 1978 treatment record reflects that 
the veteran reported being less anxious.  An impression of 
"anxiety-depression with migraine-tension headache complex" 
was advanced.  A February 1979 treatment entry notes that 
treating military personnel advanced an impression of 
"anxiety/depression."  An April 1979 psychiatric evaluation 
identified no psychiatric disorder.  

The December 2001 psychiatric evaluation from Dr. Iserman 
conveys that he had reviewed the veteran's service medical 
records and diagnosed him with a not otherwise specified 
anxiety disorder.  The doctor concluded that the veteran's 
chronic anxiety disorder initially arose during active 
service.  At the September 2002 hearing on appeal, the 
veteran testified that he was treated for his chronic 
psychiatric disorder during active service.  In light of the 
inservice and post-service clinical findings of a chronic 
anxiety disorder, the veteran's testimony on appeal, and Dr. 
Iserman's clinical findings, the Board concludes that service 
connection is now warranted for a chronic anxiety disorder.  


ORDER

The veteran has reopened his claim of entitlement to service 
connection for a chronic acquired psychiatric disability and 
service connection for a chronic anxiety disorder is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

